DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, lines 4-5, the limitation “the arms of the inner receiver extending from the inner receiver to the proximal end” is unclear.  The “proximal end” is the proximal end of the longitudinal axis, so it is not clear how the arms can extend to the proximal end of the longitudinal axis.  It is also not clear how the arms of the inner receiver can extend from the inner receiver, since they are part of the inner receiver.  It appears as though the Applicant intended to recite that the arms extend from a base of the inner receiver toward a proximal end.  Please clarify.  
In claim 21, lines 6-7, the limitation “an outer receiver having two channels defined between two oppositely disposed arms extending from the outer receiver to the 
In claim 22, line 6, the limitation “the arms of the screw retainer extending from the screw retainer to the proximal end is unclear.  The “proximal end” is the proximal end of the longitudinal axis, so it is not clear how the arms can extend to the proximal end of the longitudinal axis.  It is also not clear how the arms of the screw retainer can extend from the screw retainer, since they are part of the screw retainer.  It appears as though the Applicant intended to recite that the arms extend from a base of the screw retainer toward a proximal end.  Please clarify.  
In claim 27, lines 4-5, the limitation “the arms of the inner receiver extending from the inner receiver to the proximal end” is unclear.  The “proximal end” is the proximal end of the longitudinal axis, so it is not clear how the arms can extend to the proximal end of the longitudinal axis.  It is also not clear how the arms of the inner receiver can extend from the inner receiver, since they are part of the inner receiver.  It appears as though the Applicant intended to recite that the arms extend from a base of the inner receiver toward a proximal end.  Please clarify.  
In claim 27, lines 5-6, the limitation “an outer receiver having two channels defined between two oppositely disposed arms extending from the outer receiver to the proximal end” is unclear.  The “proximal end” is the proximal end of the longitudinal axis, 
In claim 33, lines 2-3 the limitation “an inner receiver having two oppositely disposed arms extending from the inner receiver toward a proximal end” is unclear.  First, it is not clear what proximal end the limitation is referring to.  Is it the proximal end of the system, the receiver, the arms?  Second, it is not clear how the arms of the inner receiver can extend from the inner receiver, since they are part of the inner receiver.  Please clarify.
In claim 33, lines 3-4, the limitation “an outer receiver having two oppositely disposed arms extending from the outer receiver toward the proximal end” is unclear.  It is not clear how the arms of the outer receiver can extend from the outer receiver, since they are part of the outer receiver.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ensign et al. (Pub. No.US 2006/0161152).
Regarding claims 21-25, Ensign et al. discloses a bone fixation system 100 (figures 1 and 3), comprising: an inner receiver 120 having two channels defined between two oppositely disposed arms (illustrated in figure 3); the inner receiver 120 defining a central longitudinal axis extending along a proximal end and a distal end (figure 3); the arms of the inner receiver extending from the inner receiver to the proximal end; an outer receiver 122 having two channels defined between two oppositely disposed arms extending from the outer receiver to the proximal end (illustrated in figure 3); wherein the inner receiver 120 is nested within the outer receiver (figure 1); a connecting rod 104 connected to the inner receiver 120 (figure 1); the connecting rod 104 and inner receiver 120 being configured to translate along the central longitudinal axis relative to the outer receiver 122 in an unlocked configuration (figures 9A-9B show the translation between the inner and outer receivers.  The connecting rod translates relative to the outer receiver during placement of the connecting rod into the assembly); a screw retainer 124 coupled to the outer receiver .

    PNG
    media_image1.png
    915
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    905
    613
    media_image2.png
    Greyscale

27-29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (Pub. No. US 2011/0098755 A1).
Regarding claims 27-29 and 32, Jackson et al. discloses a bone fixation system 8001 (figures 340-385), comprising: an inner receiver 8014 having two oppositely disposed arms nested within an outer receiver 8010 having two oppositely disposed arms 8062 (figure 340); the inner receiver 8014 defining a central longitudinal axis A extending along a proximal end and a distal end (figure 340); the arms of the inner receiver 8014 extending from the inner receiver to the proximal end (figure 340); and the arms 8062 of the outer receiver 8010 extending from the outer receiver to the proximal end (figure 340); a bone fastener 8004 coupled to the outer receiver and permitted to angulate in an unlocked configuration (figure 340; paragraph 0687); a connecting rod 8021 (figure 340)  connected to the inner receiver 8014 (figure 340); the connecting rod 8021 and inner receiver 8014 being configured to translate along the central longitudinal axis relative to the outer receiver 8010 in the unlocked configuration (figures 366-380; paragraph 0691); and a locked configuration in which translation of the connecting rod 8021 and inner receiver 8014 relative to the outer receiver 8010 is arrested and the angulation of the bone fastener is fixed (paragraph 0710).  The system further includes a screw retainer 8012 configured to couple the bone fastener 8004 to the outer receiver 8010 (figure 375); the screwPage 4 of 15Application No. 15/421,822Response to Office Action dated August 31, 2020 Amendment dated March 1, 2021retainer 8012 including two oppositely disposed arms 8118 (figure 348) located in passageways 8171 (figure 355) inside the two oppositely disposed arms 8163 of the inner receiver (figure 375).  The bone fastener 8004 is a bone screw having a head portion connected to a threaded shank (figure 340).  The inner receiver 8014 includes two oppositely disposed channels 8151 .
Claim(s) 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (Pub. No. US 2008/0294202).
Regarding claims 33-35, Peterson et al. discloses a bone fixation system 100 (figure 1), comprising: an inner receiver 612 (figure 7) having two oppositely disposed arms extending from the inner receiver toward a proximal end nested within an outer receiver 710 having two oppositely disposed arms extending from the outer receiver toward the proximal end (figure 7); a bone fastener 106 coupled to the outer receiver 710 and permitted to angulate in an unlocked configuration (figure 7); a connecting rod 108 connected to the inner receiver 612 (figure 7); the connecting rod 108 and inner receiver 612 being configured to translate in a longitudinal direction relative to the outer receiver and the bone fastener in the unlocked configuration (figures 7 and 36); and a locked configuration (figure 36) in which translation of the connecting rod 108 and inner receiver 612 is arrested and the angulation of the bone fastener is fixed (figure 36); and a lock 1100 coupled to the inner receiver 612 and configured to receive the connecting rod (figure 7);Page 6 of 15Application No. 15/421,822Response to Office Action dated August 31, 2020Amendment dated March 1, 2021 wherein the bone fixation system transitions from an unlocked configuration to a locked configuration when the connecting rod is moved into the lock 1100 (figures 7 and 36; paragraph 0060).  The system further includes a screw retainer 814 connected to the bone fastener 106 and fixed to the outer receiver 710 such that the screw retainer 814 does not translate relative to the outer receiver 710 in the locked and unlocked configurations (figures 7 and 36).  The screw retainer 814 is coupled to .  
Allowable Subject Matter
Claims 30 and 38 are allowed.
Claims 26, 31, 36, 37, 39, and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773